DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment and argument filed on 06/07/2022.
Claims 1-3, 5-14, 16-19, 21, 39 and 41 are pending in the application.
Examiner’s Remarks
In view of the current amendment, Pub. No.: US 2019/0149305 A1 to Zhou et al. hereinafter Zhou 9305 is carefully reviewed. While Zhou 9305 discloses that stopping transmission of SP CSI reports for an inactive BWP may save power consumption, Zhou 9305 does not disclose the semi-persistent (SP) CSI report for a designated DL frequency resource is ceased/stopped when the SP CSI report is activated for the second DL frequency domain transmission resource and the second DL frequency domain transmission resource is switched to the first DL frequency domain transmission resource. Reference is made to fig. 38, [0378], where a UE may stop transmission of SP CSI reports for a first BWP (e.g., BWP 1 in FIG. 38) after or in response to receiving a DCI indicating an active BWP switching from the first DL BWP to a second DL BWP (e.g., BWP 2 in FIG. 38). The UE may stop transmission of SP CSI reports for the first BWP after or in response to an expiry of a BWP inactivity timer. 
Thus, Zhou 9305 does not disclose stopping transmitting a semi-persistent (SP) CSI report corresponding to the second DL frequency domain transmission resource when the SP CSI report is activated for the second DL frequency domain transmission resource and the second DL frequency domain transmission resource is switched to the first DL frequency domain transmission resource, as required by the claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because a search has been performed and no prior art, alone or in combinations teaches the combination of features that the semi-persistent (SP) CSI report for a designated DL frequency is ceased/stopped after switching. To that end while the claim requires that on a designated frequency domain the UE cease/stop transmitting of the semi-persistent report, the amended limitation that stopping transmitting a semi-persistent (SP) CSI report corresponding to the second DL frequency domain transmission resource when the SP CSI report is activated for the second DL frequency domain transmission resource and the second DL frequency domain transmission resource is switched to the first DL frequency domain transmission resource in combination with other features is not disclosed in the art.
Therefore, claim 1 is allowed. Thus dependent claims 2-3, 5-11 and 39 allowed. Independent claim 12 recites similar limitations and is allowed for the same reasons. Thus dependent claims 13-14, 16-19, 21 and 41 are allowed.
Claims 1-3, 5-14, 16-19, 21, 39 and 41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art.
Pub. No.: US 2019/0149305 A1 to Zhou et al. hereinafter Zhou 9305 discloses configuration of uplink control channel resource for CSI report. While Zhou 9305 discloses stopping transmission of SP CSI reports for an inactive BWP may save power consumption, Zhou 9305 does not disclose the semi-persistent (SP) CSI report for a designated DL frequency is ceased/stopped after switching. Reference is made to fig. 38, [0378], where a UE may stop transmission of SP CSI reports for a first BWP (e.g., BWP 1 in FIG. 38) after or in response to receiving a DCI indicating an active BWP switching from the first DL BWP to a second DL BWP (e.g., BWP 2 in FIG. 38). The UE may stop transmission of SP CSI reports for the first BWP after or in response to an expiry of a BWP inactivity timer. In the example embodiment, stopping transmission of SP CSI reports for an inactive BWP may save power consumption, uplink resource consumption of a wireless device, and/or may reduce interference to other wireless devices. Example embodiments of SP CSI reporting may reduce misalignment between a base station and a wireless device regarding a state of a BWP. Example embodiments may improve spectrum efficiency of a system when SP CSI reporting is configured.
Zhou 9305 [0382] discloses that SP CSI reporting may reduce misalignment between a base station and a wireless device regarding a state of a BWP but does not disclose stopping transmitting a semi-persistent (SP) CSI report corresponding to the second DL frequency domain transmission resource when the SP CSI report is activated for the second DL frequency domain transmission resource and the second DL frequency domain transmission resource is switched to the first DL frequency domain transmission resource.

Another Pub. No.: US 2019/0141546 A1 to Zhou et al. hereinafter Zhou 1546 discloses [0454] FIG. 39 shows an example of wireless device processes for activating CSI reporting; the wireless device may activate the CSI report configuration for the BWP indicated by the MAC CE but does not disclose stopping transmitting a semi-persistent (SP) CSI report corresponding to the second DL frequency domain transmission resource when the SP CSI report is activated for the second DL frequency domain transmission resource and the second DL frequency domain transmission resource is switched to the first DL frequency domain transmission resource, as required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        6/14/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414